Citation Nr: 1300420	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  09-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for recurrent lumbosacral muscle strain (low back disability), rated 40 percent disabling.  

2.  Entitlement to a higher initial disability evaluation for right lower extremity radiculopathy, rated 20 percent disabling.

3.  Entitlement to a higher initial disability evaluation for left lower extremity radiculopathy, rated 10 percent disabling, prior to April 2, 2012, and 20 percent disabling, since April 2, 2012.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 decisions of the Montgomery, Alabama, Regional Office (RO).

The March 2007 rating action assigned a 40 percent rating for the low back disability, effective June 26, 2006, and the Veteran filed a notice of disagreement (NOD) with this disability rating.  The RO issued a May 2008 Statement of the Case (SOC) on the matter and, while not on a formal Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran perfected Board review of the assigned rating in a July 2008 statement.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 (2012).  Although pertaining to the assigned low back disability rating, the March 2010 rating action did not assign the maximum benefit permitted under law and the appeal was not removed from appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the Board has included the claim on the title page.  

The May 2008 rating action granted a 20 percent rating for right lower extremity radiculopathy and a 10 percent rating for left lower extremity radiculopathy, effective June 26, 2006.  The Veteran perfected appellate review of the assigned rating and, prior to Board certification, an October 2012 rating action assigned a 20 percent rating for left lower extremity radiculopathy, effective April 2, 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2008 Statement of the Case (SOC) for the low back disability increased rating claim is inadequate.  The Veteran's July 2008 statement perfected appellate review of the low back disability rating and, prior to Board review, the RO received relevant evidence, including a September 2009 VA examination report and VA treatment records.  The March 2010 rating action did not fulfill the RO's obligation to readjudicate the increased rating claim based on all evidence of record for the entire appellate period and to issue an appropriate Supplemental Statement of the Case (SSOC).  See Hickson v. Shinseki, 23 Vet. App. 394 (2010); 38 C.F.R. § 13.31(b)(1) (2012).  The appeal must be remanded to provide the Veteran an adequate SSOC.  

The record suggests the Veteran receives regular VA treatment for his service-connected low back and lower extremity radiculopathy disabilities, but records dated since September 2012 have not been associated with the claims folder nor are any such records available via the Virtual VA system.  Attempts to obtain these records must be undertaken.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  The December 2006, May 2008, September 2009 and April 2012 VA examination, while presently adequate, must be supplemented to allow a fully informed evaluation of the increased rating claims for the low back and bilateral lower extremity peripheral radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's service-connected (I) low back disability and (II) right and left lower extremity radiculopathy, dated since September 2012.  Any negative response(s) must be in writing and associated with the claims folder.

2.  After the aforementioned development has been completed, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to identify all low back orthopedic pathology found to be present.  The exemption report must (A) report the findings of range of motion studies, in degrees and in relation to normal range of motion; (B) describe any pain, weakened movement, excess fatigability, and incoordination, if present; and (C) express any functional loss in terms of additional degrees of limited back motion.

The examiner is to state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner must discuss the nature and severity of the right-and left-sided lower extremity radiculopathy.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability, describing any such symptomatology.

The provided examination report must reflect consideration of both the medical and lay evidence of record.  All tests deemed necessary by the examiner must be performed.

3.  Then, adjudicate the appeal, including consideration of the evidence associated with the record after the May 2008 SOC.  If any of the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case and an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

